Citation Nr: 1429312	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-46 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active naval duty from July 1964 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board issued a decision denying the claim in June 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by an August 2012 Memorandum Decision vacated that Board decision and remanded the case for actions consistent with that decision.  When this case was again before the Board in July 2013, it was remanded for further development. 


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2.  Type II diabetes mellitus with peripheral neuropathy was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Type II diabetes mellitus with peripheral neuropathy was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's November 2006 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service records and identified private and VA medical treatment records have been obtained.  In addition, all indicated development to verify the Veteran's alleged in-service exposure to herbicides has been completed.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA opinion has been obtained in response to this claim; however, VA is not required to provide the Veteran with a VA examination or obtain a VA medical opinion in this case, because there is no evidence suggesting that his diabetes was present in service or until years thereafter and there is no competent evidence suggesting that it is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).
"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involve duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel held that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  See VAOPGCPREC 27-97 (July 23, 1997).

If a veteran was exposed to an herbicide agent during active service and manifests type II diabetes mellitus to a compensable degree any time after such service, the diabetes will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for type II diabetes mellitus with peripheral neuropathy because the diabetes was caused by his in-service exposure to herbicides.

The Veteran served in the Navy aboard the U.S.S. Intrepid.  The Navy Heritage and History website shows this ship was an aircraft carrier that did not have a Vietnam port of call during any of its missions.  The Veteran concedes that he did not go on land or in inland waterways in Vietnam.  Thus, exposure to herbicides cannot be presumed.

However, the Veteran contends that even in the absence of service in Vietnam, he was exposed to herbicides through drinking and bathing water drawn from the sea which contained concentrated levels of dioxin, by being around and in contact with aircraft exposed to herbicides during missions, and by generally being in close proximity to the land mass of Vietnam.

In support of his claim, the Veteran submitted a report from a study by the National Research Centre for Environmental Toxicology in Australia that confirmed the presence of contaminants in distilled water aboard ships.  However, the study noted that the significance of its findings for contaminant exposures on Blue Water Navy ships was highly uncertain.  

The Veteran also submitted a report summary from an Institute of Medicine (IOM)  study entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  Although the IOM found several plausible ways by which Blue Water Navy veterans could have been exposed to herbicides, there was not enough information to determine whether Blue Water Navy personnel were or were not exposed to Agent Orange.  

In response to the July 2013 remand, the RO requested information from the Army Institute of Public Health (AIPH) regarding the probability of the Veteran's Agent Orange exposure.  In a January 2014 letter responding to the request, the AIPH noted that the IOM study concluded that no general estimates could be made for Blue Water Navy Sailors as a single group due to uncertainties in concentrations of herbicides in marine water, the variability of ship locations, and dates/locations of spraying missions near the coast.  The letter then quoted the study, stating that, "some Blue Water Navy personnel may have spent their entire tour of duty on aircraft carriers that never came close to the Vietnamese coast, and others served on ships (for example, destroyers) that may have spent many days as close as a mile offshore."  The AIPH thus concluded that there was much less plausibility of an exposure on aircraft carriers which operated at a significant distance (defined by IOM as more than 12 miles) off the coast.  Because the U.S.S. Intrepid never came to shore, the plausibility of the Veteran's exposure to herbicides was minimal to non-existent.  While the IOM concluded that shipboard distillation plants could result in a concentration of contaminants in sea water, it was doubtful that measurable amounts of Agent Orange contaminants could migrate 12 miles offshore.  Therefore, it was not possible for the AIPH to state with any certainty that the Veteran was exposed to herbicide agents through the use of desalinated water for drinking and bathing while serving aboard the U.S.S. Intrepid.  

The AIPH was unable to provide any exposure modelling since environmental sampling was not performed during operations of the U.S.S. Intrepid in waters off the coast of Vietnam. 

The RO also requested information from the Navy and Marine Corps Public Health Center (NMCPHC).  However, the NMCPHC had no records regarding possible herbicide exposure from desalinated seawater aboard the U.S.S. Intrepid.  In addition, NMCPHC does not maintain individual medical records.  Without full medical documents, occupational health records, dates of service on the U.S.S. Intrepid, and shipboard water quality records, NMCPHC was unable to provide an opinion regarding the Veteran's possible herbicide exposure.

The Board finds that the above evidence weighs against the Veteran's claim that he was exposed to herbicides through distilled sea water.  While the National Research Centre did find that herbicide agents existed in distilled water aboard ships, it specifically noted that the significance of its findings for Blue Water Navy ships was "highly uncertain."  Moreover, the IOM study report noted that while there were several plausible ways by which Blue Water Navy veterans could have been exposed to herbicides, there was not enough information to determine whether Blue Water Navy personnel were or were not exposed to Agent Orange.  Applying the IOM study results to the case at hand, the AIPH concluded that the plausibility of the Veteran's exposure to herbicides was "minimal to non-existent" and added that it could not state with any certainty that the Veteran was exposed to herbicide agents through the use of desalinated water aboard the U.S.S. Intrepid.  Taken together, this evidence indicates that Blue Water Navy veterans' exposure to herbicides through water is uncertain and, when applied to the case at hand, barely plausible.  Therefore, this evidence is insufficient to establish the Veteran's exposure to herbicides in service.  

The Board also has considered the Veteran's lay statements.  The Veteran contends that he was exposed to herbicides through the use of desalinated water.  He claims that massive defoliation in Vietnam progressively increased the contaminants' access to the surrounding territorial waters by removing a natural buffering system, increasing the contamination of water off the coastline.  While the Veteran is competent to state that he drank and bathed in desalinated water, he is not competent to state that such water contained herbicide agents.  As discussed above, the research and scientific evidence of record indicates that it is less likely than not that the Veteran was exposed to herbicides through desalinated water.

The Veteran further contends that he was exposed to herbicides by being around and in contact with aircraft exposed to herbicides during missions, and by generally being in close proximity to the land mass of Vietnam.  He adds that planes carrying Agent Orange would dump the remaining herbicides into the ocean before making a landing.  Though 12 miles off the coast of Vietnam, the Veteran concludes that it is possible that the U.S.S. Intrepid was anchored in an area where the planes dumped their herbicide cargo, thus creating a higher concentration of Agent Orange in the water and subsequently in the distilled water used on board the ship.  The Board acknowledges these possibilities, but the Veteran has not stated that he has any specific knowledge of his actual exposure to Agent Orange and the allegations are clearly speculative.  There is no evidence of record or evidence that could be obtained to establish that it is at least as likely as not that the Veteran was exposed to Agent Orange in the manners alleged.

Finally, the Board considers entitlement to service connection on a direct basis and on a presumptive basis as a chronic disease.  The Veteran's service treatment records, including the report of his July 1968 separation examination, are negative for any evidence of diabetes mellitus or peripheral neuropathy.  His private and VA treatment records indicate that he was diagnosed with diabetes in 1997, nearly 30 years after separation from service.  It is neither alleged, nor shown by the record,  that these disabilities were present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's diabetes with peripheral neuropathy to service or to any event therein.  In light of the lack of any documentation of diabetes or peripheral neuropathy in service, at separation or for years thereafter, and the lack of any medical evidence otherwise linking the current disabilities to service, service connection for type II diabetes mellitus with peripheral neuropathy is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  


ORDER

Entitlement to service connection for type II diabetes mellitus with peripheral neuropathy, to include as due to herbicide exposure, is denied.



_________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


